Citation Nr: 0634269	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-10 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to August 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection 
effective March 1997 for a psychiatric disorder, diagnosed as 
a bipolar disorder.  The veteran is appealing the original 
assignment of the 50 percent evaluation following the award 
of service connection.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The appeal is REMANDED to the RO via the Veteran's Benefits 
Administration, Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

During the appeal to the Court, the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to a service-connected disability was raised.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

As noted in the Introduction, the RO granted service 
connection for a psychiatric disorder, diagnosed as a bipolar 
disorder, in February 2002.  The Board affirmed the initial 
50 percent rating for bipolar disorder in an April 2004 
decision.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2006 single 
judge disposition, the Court vacated the April 2004 Board 
decision and remanded the veteran's claim for further 
proceedings consistent with the Order. 

In the May 2006 Order, the Court noted that during the 
veteran's May 1999 RO hearing on the original claim for 
service connection, the veteran stated that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  The Court indicated the RO mailed a request for 
medical evidence and a copy of the decision which granted SSA 
benefits in June 2001, and sent a copy of the letter to the 
veteran's authorized representative.  In July 2001, the RO 
received a response from SSA which stated that it "no longer 
[had] any of the requested information."  

The Court found that nothing of record indicated that the RO 
provided the veteran a copy of the July 2001 letter from SSA.  
A second request for SSA records was made in August 2001 and 
a copy of the letter was again sent to the veteran's 
representative.  The Court found that the veteran was never 
properly informed of the July 2001 response from SSA and that 
the only evidence of record indicating that the appellant was 
notified that VA was unable to obtain his SSA records, was 
one sentence in the February 2002 rating decision.

The Court determined that contrary to the Board's finding, VA 
did not properly inform the veteran that SSA was unable to 
provide his records.  The Court further found that the 
veteran did not have the opportunity to make his own efforts 
to obtain SSA records, to direct VA to seek the records from 
other entities that may have had copies of the records, or to 
seek alternative evidence of his condition.  Upon remand, in 
order to satisfy the duty to assist, AMC should notify the 
veteran that VA was unable to obtain his SSA records in 
accordance with the specific instructions set forth in the 
numbered paragraphs below.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  


During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the AMC should 
provide corrective notice. 

Moreover, as it is essential in the evaluation of a 
disability, that it be viewed in relations to its history, in 
light of the outstanding evidence of record and further 
development ordered in this Remand, an additional VA 
examination is necessary.  38 C.F.R. § 4.1.  Moreover, the 
last VA examination of record is dated in February 2002.  As 
the aforementioned report of examination is over four years 
old, a re-examination is necessary to verify whether there 
has been an improvement in the veteran's bipolar disorder or 
a material change in disability.  38 C.F.R. § 3.327(a)

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Finally, ongoing VA medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, 
and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must notify the veteran of 
the inability to obtain a copy of the 
decision awarding SSA disability 
compensation and the medical records 
utilized in reaching said determination.  
The notice must specifically state the 
following information: 

a)	The identity (i.e. SSA records) of the 
records VA was unable to obtain;
b)	An explanation of the efforts VA made 
to obtain the records;
c)	A description of any further action VA 
will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain; and 
d)	A notice that the claimant is 
ultimately responsible for providing 
the evidence.  38 C.F.R. 
§ 3.159(e)(1); see also 38 U.S.C.A. 
§ 5103A(b)(2).

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claim for 
an increased initial rating.  See also 38 
C.F.R. § 3.159 (2003).  Particularly, the 
notice should advise the veteran that a 
disability rating and effective date will 
be assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The AMC should obtain VA psychiatric 
treatment records from the VA medical 
center in Syracuse from August 2001 to 
the present.  

4.  Once the development above has been 
completed to the extent possible, the AMC 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folder must be 
provided to and reviewed by the examiner 
prior to completion of the examination.  
The examination report should reflect 
that this was done.

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
bipolar disorder, as opposed to any other 
psychiatric disorders found.  The 
examiner should include a Global 
Assessment of Functioning score for the 
bipolar disorder.  The examiner should 
also comment on the impact that the 
veteran's bipolar disorder has on his 
ability to obtain and maintain gainful 
employment.   

5.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the AMC should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  Thereafter, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 50 percent disabling for 
bipolar disorder should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


